     Case 2:19-cv-02118-MCE-KJN Document 25 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                   No. 2:19-cv-2118 MCE KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    D. WOODFILL,
15                        Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. Plaintiff renews his request for the court to appoint counsel. District courts lack

19   authority to require counsel to represent indigent prisoners in section 1983 cases. Mallard v.

20   United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may

21   request an attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell

22   v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36

23   (9th Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

24   consider plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to

25   articulate his claims pro se in light of the complexity of the legal issues involved. Palmer v.

26   Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to

27   appoint counsel). The burden of demonstrating exceptional circumstances is on the plaintiff. Id.

28   Circumstances
                                                         1
     Case 2:19-cv-02118-MCE-KJN Document 25 Filed 08/21/20 Page 2 of 2

 1   common to most prisoners, such as lack of legal education and limited law library access, do not

 2   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 3             Having considered the factors under Palmer, the court finds that plaintiff has not met his

 4   burden of demonstrating exceptional circumstances warranting the appointment of counsel at this

 5   time.

 6             On August 19, 2020, plaintiff filed a motion for extension of time referencing three of his

 7   pending cases, including this one. However, at this time, there are no deadlines pending for

 8   plaintiff in this action. Plaintiff has filed objections to the findings and recommendations, which

 9   have been submitted to the district court for consideration. The undersigned will issue no further

10   orders until after the district court rules on the findings and recommendations. Therefore,

11   plaintiff’s motion for extension of time is unnecessary at this time and is denied.

12             Accordingly, IT IS HEREBY ORDERED that:

13             1. Plaintiff’s motion for the appointment of counsel (ECF No. 23) is denied without

14   prejudice; and

15             2. Plaintiff’s motion for extension of time (ECF No. 24) is denied.

16   Dated: August 20, 2020

17

18

19
     /ruiz2118.31(3)
20
21

22

23

24

25

26
27

28
                                                         2
